          Case 5:19-cv-00009-XR Document 1-5 Filed 01/04/19 Page 1 of 2
                                       5:19-cv-00009; Attachment 5




                                    CAUSE NO. 2018CI22008

HECTOR GONZALES GOMEZ,                              §        IN THE DISTRICT COURT
    Plaintiff,                                      §
                                                    §
                                                    §
v.                                                  §        224TH JUDICIAL DISTRICT
                                                    §
                                                    §
B&Z LOGISTICS, INC. AND                             §
JOHN DOE,                                           §
     Defendants                                     §        BEXAR COUNTY, TEXAS


        DEFENDANT B&Z LOGISTICS, INC.’S NOTIFICATION OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant B&Z Logistics, Inc. on this day, January 4, 2019, filed a Notice of Removal, a

copy of which is attached herewith, to remove the civil action styled Hector Gonzalez Gomez v.

B&Z Logistics, Inc. and John Doe, Cause No. 2018CI22008, from the 224th Judicial District Court

of Bexar County, Texas to the United States District Court for the Western District of Texas, San

Antonio Division.

       Defendant files this Notification of Removal pursuant to 28 U.S.C.A. § 1446(d), and

pursuant thereto, this Court shall proceed no further in this matter unless and until the case is

remanded.



                                               Respectfully submitted,

                                               LOPEZ LAW GROUP PLLC

                                               [Signature on following page]




B&Z LOGISTICS, INC.’S NOTIFICATION OF REMOVAL – PAGE 1
          Case 5:19-cv-00009-XR Document 1-5 Filed 01/04/19 Page 2 of 2
                                       5:19-cv-00009; Attachment 5




                                               By:
                                                     BRIAN C. LOPEZ
                                                     Federal Bar No. 30750
                                                     State Bar No. 24029693
                                                     brian@lopezlit.com
                                                     ELISE MORNEAU
                                                     Federal Bar No. 3234479
                                                     State Bar No. 24082188
                                                     elise@lopezlit.com
                                                     1502 Augusta Drive, Suite 450
                                                     Houston, Texas 77057
                                                     Phone: 713/275-9707
                                                     Fax: 713/275-9722

                                               ATTORNEYS FOR DEFENDANT
                                               B&Z LOGISTICS, INC.


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been served
pursuant to the Texas Rules of Civil Procedure on this the 4th day of January 2019, upon the
following parties and counsel of record:

       Robert O. Fischel
       DAVIS LAW FIRM
       10500 Heritage Blvd., Suite 102
       San Antonio, Texas 78216
       Phone: 210-444-4444
       Fax: 210-870-1583
       robertf@davislaw.com
       Attorney for Plaintiff




                                               BRIAN C. LOPEZ




B&Z LOGISTICS, INC.’S NOTIFICATION OF REMOVAL – PAGE 2
